DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) were/was submitted on 6/15/2021. The information disclosure statement(s) have/has been considered by the examiner.
Response to Arguments
Applicant’s arguments, see Remarks/Arguments and amended claims, filed 6/29/2021 with respect to claims 1-6, 8, 9, and 14-19, have been fully considered.  The arguments regarding the 35 U.S.C. 112(f) for a communication unit in claims 1 and 14 are persuasive.  Therefore, the rejection of claims 1-6, 8, 9, and 14-19 under 35 U.S.C. § 112(f) has been withdrawn. Furthermore, the arguments regarding rejection of claims 1 and 14 under 35 U.S.C. § 103 have been fully considered, and are not persuasive. The applicant specification paragraphs 22, 36, and 98 disclose a controller which “may determine the travel state on the basis of the collision speed change (e.g. deceleration) obtained by the collision acceleration sensor with respect to the distance of movement according to collision.” Prior art Hiramatsu discloses in paragraph 151, the seat belt retractor controlled according to the state of emergency on the basis of output sensors including an acceleration sensor, see also at least FIG. 17. In addition, it is well known in the art that acceleration/deceleration units of measurement are labeled as, distance in (feet/meters) per second per second, (feet/sec2 or meters/sec2). Therefore the deceleration disclosed by Hiramatsu which is obtained from the acceleration sensor is equivalent to the applicant’s “collision speed change obtained by the collision acceleration sensor with respect to the distance of movement.” Furthermore, the Examiner interprets the applicant disclosure, “a magnitude of force of the pulling operation of the seat belt,” as a pulling operation to “strongly pull the seat belt,” disclosed in the applicant specification paragraph 67, as there is no explicit disclosure of a “magnitude of force” provided within the applicant specification. The ground(s) of rejection is made in view of previously disclosed prior art reference(s) SPECHT, HIRAMATSU, INUZUKA, SUGIE, and BACHER. The grounds for rejection in view of amended claims are provided below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 12, 14, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over SPECHT, US 6,394,495, herein further known as Specht, in view of HIRAMATSU et al., US 2016/0244021, herein further known as Hiramatsu.
Regarding claims 1, and 14, Specht discloses a method and apparatus for an active seat belt control apparatus (column 2, lines 3-4, activation of the electrical tightening drive occurs in dependence on the output signals of a control device 8, see also at least FIG. 1), the active seat belt control apparatus comprising a communication unit and a controller configured to control a motor for pulling or releasing a seat belt, the method comprising (column 2, line 5, control device receives the output (i.e. communication) of an evaluating device 6, electrical tightening drive can be an electric motor, see also at least FIG. 1): receiving, by the communication unit, state information about a vehicle (column 2, lines 5-7, control device assesses indicating signals (i.e. state information) that are generated by various sensors of an array of sensors 4, see also at least FIG. 1); determining, by the controller, whether to activate a pulling operation of the seat belt based on the received state information (column 2, lines 12-30, electrical indicating signals are constantly being assessed in the evaluating device 6 with reference to a potential crash situation, depending on threshold comparison results, the evaluating device 6 determines if a potential crash situation exists, if a potential crash situation is determined to exist, the control device transmits a corresponding signal); and controlling, by the controller, the motor to pull the seat belt when activation for the pulling operation of the seat belt is determined, wherein the activation for the pulling operation of the seat belt is determined based on a travel state of the vehicle (column 1, lines 35-40, invention has an array of sensors used to detect specific vehicle dynamic conditions (i.e. travel state of the vehicle) AND column 2, line 32 – column 3, line 60, the array of sensors comprises sensors that are used to control the vehicle stability of motor vehicles, in particular for anti-skid control (ABS) and yaw moment control (GMR), decision channels comprise a brake pressure, vehicle dynamic conditions, longitudinal acceleration, (deceleration), and the threshold values can be adjusted in accordance with self-learning logic and/or in dependence on the driving/vehicle speed, and/or actual motor torque. If a potential crash situation is detected, the electrical tightening drive 3 (i.e. motor to pull the seat belt) is activated to tighten the seat belt 1, see also at , wherein a magnitude of force of the pulling operation of the seat belt varies depending on whether the vehicle is in a rough road travel state, a front collision state, a side collision state, a rear collision state, or an overturning state (claim 2, the electrical tightening drive can be operated on different tightening levels in dependence on the indicating signals from which a potential crash situation is detected, AND column 3, lines 60-65, tightening the seat belt 1 can occur in dependence on the respective indicating signals, which lead to the detection of a potential crash situation via the various decision channels, with various pulling forces (i.e. magnitude of force of the pulling operation). Under excessive lateral forces (lateral acceleration) (i.e. a side collision state), for instance, a relatively soft tightening profile can be chosen. This soft tightening profile can also be chosen for excessive yaw angle speed or yaw angle acceleration. A hard tightening profile with a higher pulling force can be set by the control device 8, when the other indicating signals are higher than the assigned threshold values, AND column 4, lines 1-12, indicating signals, which for instance indicate an angular positioning of the vehicle and the danger of a rollover situation (i.e. an overturning state), can also be compared with corresponding threshold values in the evaluating device).
However, Specht does not explicitly disclose wherein the travel state of the vehicle is determined based on a collision speed change of the vehicle with respect to a distance of movement caused by a collision.
Hiramatsu teaches a method and apparatus wherein the travel state of the vehicle is determined based on a collision speed change of the vehicle with respect to a distance of movement caused by a collision (paragraph 151, the seat belt retractor controlled according to the state of emergency on the basis of output sensors including an acceleration sensor, see also at least FIG. 17, AND paragraph 166, the collision prediction information that predicts the (obtained from the acceleration sensor above)  (i.e. collision speed change of the vehicle with respect to a distance of movement), and the manner of the collision, for example) , the seat belt retractor 3 of the above example changes the limit load of the seat belt 4).
Therefore, from the teaching of Hiramatsu it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Specht to include the travel state of the vehicle is determined based on a collision speed change of the vehicle with respect to a distance of movement caused by a collision in order to generate a more stable load when restricting a load from the occupant acting on the seat belt and when absorbing energy.
Regarding claim 2 and 15, the combination of Specht and Hiramatsu disclose all elements of claim 1 and 14 above.
Specht further discloses a method and apparatus receiving at least one of collision information from a collision sensing apparatus or the state information from a vehicle body control apparatus or the state information from a vehicle body control apparatus. (column 3, lines 50-55, evaluating device 6 detects a potential crash situation with the help of various indicating signals (i.e. at least one of collision information), which indicate various vehicle dynamic conditions results (i.e. state information from a vehicle body control apparatus) of a comparison with assigned threshold values), warning information from a collision warning apparatus, buckle information from a buckle sensor for identifying attachment/detachment of a buckle connected to the seat belt.
 warning information from a collision warning apparatus, buckle information from a buckle sensor for identifying attachment/detachment of a buckle connected to the seat belt. 
Hiramatsu teaches a method and apparatus wherein buckle information from a buckle sensor for identifying attachment/detachment of a buckle connected to the seat belt, (paragraph 151, operation of the pretensioner mechanism is controlled according to the state of the emergency on the basis of the output signals of an occupant information acquisition unit 70 which includes a signal from a buckle switch 76, see also at least FIG. 17).
Therefore, from the teaching of Hiramatsu it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Specht to include buckle information from a buckle sensor for identifying attachment/detachment of a buckle connected to the seat belt in order to generate a more stable load when restricting a load from the occupant acting on the seat belt and when absorbing energy.
Regarding claim 4 and 17, the combination of Specht and Hiramatsu disclose all elements of claim 2 and 15 above.
Specht further discloses a system and method determining a state of the vehicle as at least one travel state using the state information (column 1, lines 35-40, invention has an array of sensors used to detect specific vehicle dynamic conditions (i.e. travel state of the vehicle) AND column 2, line 32 – column 3, line 60, the array of sensors comprises sensors that are used to control the vehicle stability of motor vehicles, in particular for anti-skid control (ABS) and yaw moment control (GMR), decision channels comprise a brake pressure, vehicle dynamic conditions, longitudinal acceleration or longitudinal brake values,  (deceleration), and the threshold values can be adjusted in accordance with self-learning logic and/or in dependence ; and determining to activate the pulling operation when the determined travel state is included in an activation mode of the seat belt (column 2, lines 3-4, activation of the electrical tightening drive occurs in dependence on the output signals of a control device 8), wherein the activation mode is set to activate the pulling operation of the seat belt (column 3, lines 55-57, if a potential crash situation is detected, the electrical tightening drive 3 is activated to tighten the seat belt 1).
Regarding claim 5 and 18 the combination of Specht and Hiramatsu disclose all elements of claim 4 and 17 above.
Specht  further discloses a system and method wherein the determining of the state of the vehicle as the at least one travel state comprises at least one of: determining the state of the vehicle as the rough road travel state; determining the state of the vehicle as the front collision state; determining the state of the vehicle as the side collision state; determining the state of the vehicle as the rear collision state; or determining the state of the vehicle as an-the overturning state (column 3, lines 50-55, evaluating device 6 detects a potential crash situation (i.e. collision state) with the help of various indicating signals, AND column 1, lines 35-40, invention has an array of sensors used to detect specific vehicle dynamic conditions (i.e. travel state of the vehicle) AND column 4, lines 1-12, indicating signals, which for instance indicate an angular positioning of the vehicle and the danger of a rollover situation (i.e. an overturning state), can also be compared with corresponding threshold values in the evaluating device).
Regarding claim 6 and 19 the combination of Specht and Hiramatsu disclose all elements of claim 5 and 18 above.
Specht further discloses a method and apparatus wherein the activation mode comprises at least one of the rough road travel state, the front collision state, the side collision state, the rear collision state, the overturning state, the weak turning state, or the strong turning state  (column 2, lines 3-4, activation of the electrical tightening drive occurs in dependence on the output signals of a control device 8, see also at least FIG. 1 AND column 2, line 5-15, control device 8 receives the output of an evaluating device 6 that assesses indicating signals that are generated by various sensors of an array of sensors 4, signals generated by the array of sensors 4 are proportional, to the respective vehicle dynamic driving conditions (i.e. travel state of the vehicle), which are detected or measured by the various sensors of the array of sensors during the operation of the vehicle, AND column 3, lines 50-55, evaluating device 6 detects a potential crash situation (i.e. collision state) AND column 4, lines 1-12, indicating signals, which for instance indicate an angular positioning of the vehicle and the danger of a rollover situation (i.e. an overturning state) ).
Regarding claim12, the combination of Specht and Hiramatsu disclose all elements of claim 1 above.
However, Specht does not explicitly disclose a system and method wherein the activating of the pulling operation comprises: determining whether or not a seat belt pre-tensioner is activated; and activating the pulling operation of the seat belt after activation of the seat belt pre- tensioner.
Hiramatsu teaches a method and apparatus wherein the activating of the pulling operation comprises: determining whether or not a seat belt pre-tensioner is activated; and activating the pulling operation of the seat belt after activation of the seat belt pre- tensioner (paragraphs154-155, in step 11, when it is determined that it is an emergency, in step 12, the pretensioner mechanism 50 is operated, subsequently, in step 13, EA mechanism operating state selection control is executed, see also at least FIG. 18).
Therefore, from the teaching of Hiramatsu it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Specht to include activating of the pulling operation comprises: determining whether or not a seat belt pre-tensioner is activated; and activating the pulling operation of the seat belt after activation of the seat belt pre- tensioner in order to generate a more stable load when restricting a load from the occupant acting on the seat belt and when absorbing energy.
Claim 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of SPECHT, and HIRAMATSU in view of INUZUKA et al., US 20070018445, herein further known as Inuzuka.
Regarding claim 3 and 16 the combination of Specht and Hiramatsu disclose all elements of claim 2 and 15 above.
	Specht further discloses a method and apparatus wherein the collision sensing apparatus comprises at least one of a collision acceleration sensor, an overturning acceleration sensor, an overturning angular speed sensor, an acceleration sensor (column 2, lines 60-65, vehicle dynamic conditions, such as yaw angle speed (gwg), yaw angle acceleration (gwb) (i.e. acceleration sensor) and lateral acceleration (lateral force) q  (i.e. acceleration sensor) are measured and corresponding indicating signals are supplied to the evaluating device 6, AND column 3, lines 13-15, longitudinal acceleration can be taken into account, corresponding indicating signal ae is generated by the array of sensors 4, see also at least FIG.1) , a gyro sensor, a front impact sensor, or a side impact sensor, and receiving, by the vehicle body control apparatus, the state information from at least one of a yaw rate sensor (lines 60-65, vehicle dynamic conditions, such as yaw angle speed (gwg), see also at least FIG. 1), a roll rate sensor, a steering angle sensor, a wheel speed sensor or a brake pressure sensor,
However, Specht does not explicitly disclose a system and method  wherein the collision warning apparatus comprises at least one of a front warning sensor, a side warning sensor or a rear warning sensor, wherein the receiving of the state information comprises: receiving, by the vehicle body control apparatus, the state information from at least one of a yaw rate sensor, a roll rate sensor, a steering angle sensor, a wheel speed sensor or a brake pressure sensor, wherein the acceleration sensor measures an acceleration with respect to at least one of an x-axis, a y-axis, or a z-axis.
Inuzuka teaches a system and method wherein the collision warning apparatus comprises at least one of a front warning sensor, a side warning sensor or a rear warning sensor (paragraph 35, vehicle collision information detecting sensor 32 can comprise a millimeter-wave radar, a laser radar, an acceleration sensor, a camera sensor, or the like (well known in the art as front, side and rear warning sensors)), wherein the receiving of the state information comprises: receiving, by the vehicle body control apparatus, the state information from at least one of a yaw rate sensor, a roll rate sensor, a steering angle sensor, a wheel speed sensor or a brake pressure sensor, wherein the acceleration sensor measures an acceleration with respect to at least one of an x-axis, a y-axis, or a z-axis (paragraph 35, collision information detecting sensor can comprise a sensor capable of detecting the detected information (the detected signals), such as the distance between the vehicle and the objects (such as other vehicles, obstacles, pedestrians, etc) that may collide against the vehicle or the relative velocity, .
Therefore, from the teaching of Inuzuka, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Specht to include front, side and rear warning sensors and wherein the acceleration sensor measures an acceleration with respect to at least one of an x-axis, a y-axis, or a z-axis in order to provide an effective technology that is useful to reliably warn a vehicle occupant by using the seat belt of a seat belt retractor to retract/withdraw the seat belt depending on the driving of the electric motor.
 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over combination of SPECHT, and HIRAMATSU in view of SUGIE et al., US 20170282834, herein further known as Sugie.
Regarding claim 8, the combination of Specht and Hiramatsu disclose all elements of claim 1 above.
Specht does not explicitly disclose a method of determining whether an airbag is inflated; and activating the pulling operation of the seat belt before inflation of the airbag
Sugie teaches a method of determining whether an airbag is inflated; and activating the pulling operation of the seat belt before inflation of the airbag (paragraph 104, when a frontal crash has been predicted on the basis of a signal from the crash prediction sensor 62 or detected on the basis of a signal from the crash sensor 63, the ECU 60 activates the pretensioner 64 before inflating and deploying the multidirectional airbag 30. Because of this, tension is applied to the belt 28 to restrain the seated occupant D against the seat back 16 (see also at least FIG. 4A)).
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of SPECHT, and HIRAMATSU in view of BACHER et al., US 20020008372, herein further known as Bacher.
Regarding claim 9, the combination of Specht and Hiramatsu disclose all elements of claim 1 above.
Specht does not explicitly disclose a method  determining whether an airbag is inflated; calculating a degree of pulling of the seat belt after inflation of the airbag; and activating the pulling operation of the seat belt when the degree of pulling is greater than or equal to a threshold.
Bacher teaches a method of determining whether an airbag is inflated; calculating a degree of pulling of the seat belt after inflation of the airbag; and activating the pulling operation of the seat belt (belt-force limiter)  when the degree of pulling (forward displacement of the occupant) is greater than or equal to a threshold (paragraph 25, a belt-force limiter is activated as a function of triggering of an air bag, an occupant's weight, the severity of the accident and a forward displacement of the occupant, with the belt-force limiter being activated only after a predetermined forward displacement of the occupant is reached and only after an inflating time of the air bag. However, the belt-force limiter is not to be activated if the crash intensity is too severe and/or the occupant's weight too great).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647.  The examiner can normally be reached on Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.C.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669